Case 1:20-cr-00239-TSE Document 87 Filed 09/01/21 Page 1 of 1 PagelD# 369

IN THE UNITED STATES DISTRICT COURT FOR THE
EASTERN DISTRICT OF VIRGINIA
Alexandria Division

UNITED STATES OF AMERICA
Vv.

1:20cr239 (TSE)

ALEXANDA AMON KOTEY, ET AL.,

Defendants.

a a tl

ORDER

 

Because a public hearing in this matter is scheduled to begin at 5:30 pm on September 2,
2021, which is after the normal 5:00 pm closure of the courthouse, it is hereby

ORDERED that the United States Marshal arrange for sufficient deputy marshals and
court security officers to keep the courthouse open to the public and provide the appropriate
security for the courtrooms in which the proceeding is conducted and displayed by video.

The Clerk is directed to forward copies of this Order to counsel of record and the United
States Marshal.

Entered this pe aay of September, 2021.
Alexandria, Virginia

Isf Ae

Leonie M. Brinkeina
United States District Judge
